Citation Nr: 1233746	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-001 80A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by an aneurysm and residuals of stroke claimed as the result of VA treatment.  

2.  Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative arthritis of the lumbosacral spine.  

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1982.  

This case initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the RO.  

Subsequently in a June 2008 decision, the RO granted service connection for radiculopathy of the lower extremities and assigned a 10 percent evaluation for each leg, effective on February 19, 2008.  

The Veteran testified before the undersigned Veterans Law Judge at hearing held at the RO in March 2010.  A copy of the hearing transcript is of record.  

The Board remanded the case to the RO in August 2009 and June 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that a June 2008 rating decision determined that new and material evidence had not been received and did not reopen the claims for service connection for an ankle disorder, a left knee disability, and a right hip disability.  Service connection for depression and entitlement to special monthly compensation were also denied.  The Veteran was notified of this decision, but did not file an appeal.  Thus, these issues are not before the Board for appellate consideration.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The aneurysm and residuals of stroke are not shown to be due to VA hospital care or medical or surgical treatment of the Veteran.   

2.  For the entire appeal period, the service-connected lumbar spine disability is manifested by subjective complaints of pain and a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine to 30 to 40 degrees and mild radiculopathy of the left and right lower extremities and there is no evidence of incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period or ankylosis of the lumbar spine.  

3.  The Veteran's service-connected disabilities consist of the degenerative arthritis of the lumbosacral spine rated at 40 percent, radiculopathy of the left lower extremity rated at 10 percent, and radiculopathy of the right lower extremity rated at 10 percent with a combined total rating of 50 percent from February 19, 2008.   

4.  The Veteran has a high school education and work experience as taxi driver, store clerk, iron worker and car washer.    

5.  The service-connected disabilities are not shown to preclude the Veteran securing and following substantially gainful employment consistent with educational and work background.  



CONCLUSION OF LAW

1.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for aneurysm and residuals of a stroke due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

2.  For the entire appeal period, the criteria for the assignment of an initial evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243, 8520 (2011).  

3.  The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in August 2005 and October 2005, before the initial adjudication of the claims, and in March 2006, March 2008, April 2010, September 2010, July 2011, and September 2011.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, increased ratings, and entitlement to TDIU to include on an extraschedular basis, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006, March 2008, and April 2010 letters provided this notice.  

The claims were readjudicated in May 2012, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2001 to 2011 are associated with the claims folder.  Social Security Administration (SSA) records are associated with the claims file.  

The Board also notes that there is no identified relevant evidence that needs to be obtained in this regard.  In February 2008 and March 2008, the Veteran stated that he had no additional evidence or information to submit in support of his claims.   

The Veteran underwent VA examinations in 2006, 2008 and 2010 to ascertain the severity of the service-connected disabilities and to obtain medical evidence of the nature and likely etiology of the claimed aneurysm and residuals of a stroke.      

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an aneurysm and residuals of stroke claimed as the result of VA treatment.  

Legal Criteria

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.  See VAOPGCPREC 40-97.

VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  



Analysis

The Veteran asserts that the pain medication withdrawal that he experienced as a result of a delay in receiving his medication prescribed by VA resulted in his brain aneurism and stroke.  

The Veteran was assessed as having had a stroke in a June 2003 VA treatment report at the Beckley VAMC and the medical records in the claims file indicate that the Veteran was prescribed Percocet a pain medication for his back in July 2002 prior to the report of his having a stroke. 

The Veteran argues that the pain medication and the withdrawal from the medication caused a brain aneurism or a stroke.  He also stated that soon after receiving his pain medication in June 2003, he suffered an aneurism that was involved in the first of his two strokes.  Thus, the Veteran asserts that he is entitled to compensation pursuant to 38 U.S.C.A. § 1151.   

After careful review of the evidence on file, the Board concludes that the preponderance of the evidence is against the claim for compensation benefits for an aneurysm and the residuals of stroke claimed as the result of VA treatment under the provisions of 38 U.S.C.A.§ 1151.  

The record shows that the Veteran had a stroke in June 2003 and in February 2004.  VA medical records from the VAMC in Berkley dated in February 2004 indicate that he reported having the first cerebrovascular accident in June 2003.  He reported having a second cerebrovascular accident when he woke up and was unable to speak or move his right leg or right arm.  The Veteran indicated that he went to the emergency room and was sent home.  He subsequently returned to VA for additional treatment.  The impression was that of cerebral vascular accident.  

The probative medical evidence in this regard establishes that the claimed aneurysm and residuals of stroke were not proximately caused by or the result of VA medical treatment, specifically to due to withdrawal from pain medications, which according to the Veteran, was caused by the delay in the mail delivery of VA prescribed pain medications.  The probative medical evidence establishes that there is no clinical evidence that the Veteran had an aneurysm.  

A February 2006 VA examination report indicates that the Veteran reported that he went through withdrawal after taking narcotics (for his low back pain) and this happened twice in 2002.  He reported waking up in June 2003, after going through withdrawal for one week and then resuming to take the medication.  The VA examiner stated that he was unable to relate the withdrawal symptoms to the cerebrovascular accident.  

Another VA medical opinion was obtained in August 2010.  The VA examiner reviewed the Veteran's medical history including the claims folder.  The VA examiner opined that any residual disability due to a stroke or aneurysm was not the result of negligence or other fault on the part of VA treatment providers.  

The VA examiner stated that the claimed residual disability due to the claimed stroke was not caused by or aggravated by the pain medication withdrawal due to a delay in the delivery of the VA medical prescription.  

The VA examiner stated that, based upon an extensive review of the Veteran's claims folder, the VA treatment records, the VA examination reports, and a review of medical literature, the Veteran had multiple risk factors for cerebral vascular disease including a positive family history, hyperlipidemia, and a long standing history of smoking (since age 12).  

The VA examiner stated that the Veteran also was currently being evaluated and treated for coronary artery disease which was due to atherosclerosis secondary to the same risk factors.  The VA examiner added that radiographic reports, including the brain and spinal cord templates, showed that there was no indication of a cerebral aneurysm. 

The Veteran was afforded another VA examination in October 2010.  The examiner reviewed the Veteran's medical history including his own statements as to the symptoms and treatment when he had the claimed stroke.  

The examiner stated that he reviewed the Veteran's hospital records from the VA medical clinics including the radiologic and laboratory data.  The examiner was specifically asked to render a medical opinion as to whether any brain aneurysm or stroke was caused or aggravated by the claimed pain medication withdrawal due to a delay in the delivery of the VA prescribed medication.  

Based on the examination, the examiner concluded that there was no clinical evidence of an aneurysm.  The examiner added that there was CT scan evidence of nonhemorraghic infarction of the left occipital lobe and posterior parietal lobe with mild residual sensory deficits to the lower extremities and no significant functional impairment of any extremity as a residual.  

The examiner stated that the Veteran did have CT scan evidence of nonhemorraghic infarction to the left occipital lobe and posterior parietal lobe in June 2003 and evidence of an old infarction to the left occipital lobe and high parasagittal region of the frontal lobe dated in April 2007.  

The examiner opined that the stroke sustained by the Veteran was not caused by or aggravated by the claimed pain medication withdrawal due to the delay in the delivery of the VA prescribed medication.  

The examiner provided a rationale for this medical opinion.  He stated that review of the claims file and VA treatment and hospital records showed that the Veteran had multiple risk factors contributing to the cause of the stroke.  

The examiner stated that the Veteran's risk factors included tobacco use which the record shows the Veteran started using as a teen, hypertension, and hyperlipidemia.  The examiner stated that further review of the medical records did not reveal that the Veteran was in withdrawal from his prescribed pain medications.  The examiner stated that there was no clinical evidence that a delay in obtaining medication would lead to a change in his blood pressure to cause a stroke.  

The examiner stated that the cause of the Veteran's nonhemorraghic stroke was not an acute elevation in blood pressure.  The examiner further stated that there was no evidence in the record that the Veteran's stroke was due to medication withdrawal.    

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of a medical statement, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court added that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

Accordingly, on this record, the Board finds the August and October 2010 VA medical opinions to have great evidentiary weight because the opinions were based upon a review of the claims file that included the Veteran's entire medical history.  The examiner provided a rationale for the opinion and discussed all pertinent facts.  The examiner also noted possible risk factors for the cerebrovascular accident.     

As noted, the examiner indicated that medication withdrawal was not a risk factor for a cerebrovascular accident.  He also indicated that there was no clinical evidence that the Veteran was actually experiencing medication withdrawal at the time of his cerebrovasacular accident.  

The Veteran reported having symptoms of nausea and diarrhea that he indicated was due to medication withdrawal. While the Veteran is competent to report observable symptoms, he is not competent to render a medical diagnosis.  Thus, he is not competent to say that he was undergoing withdrawal at that time.  He is not competent to provide a medical opinion as to whether medication or medication withdrawal caused a cerebrovascular accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Significantly, the Veteran has not presented any competent medical evidence to support his lay assertions that withdrawal from VA prescribed pain medication due to a delay in the mail delivery caused the cerebrovascular accident.  

Having concluded that the preponderance of the evidence is against the claim that the cerebrovascular accident was caused by or the result of VA medical treatment, there is no need to address the required statutory elements of fault on the part of VA or whether the event was not reasonably foreseeable. 

Therefore, on this record, the Board concludes that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied.


3.  Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative arthritis of the lumbosacral spine.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  


Rating Criteria for Spine Disabilities

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  


Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his service-connected lumbar spine disability has worsened in that he cannot hold a job as a result of his service-connected degenerative arthritis of the lumbosacral spine.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability for the entire appeal period, and the appeal is denied.  

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  The VA examinations dated in October 2010, August 2010, April 2008 and February 2006 and the VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  

The October 2010 VA examination report specifically indicates that ankylosis was not found on examination.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The October 2010 VA examination report indicates that there was no additional limitation of range of motion with repetition and there was no functional loss due to pain, weakness, excess fatigability and incoordination.  

The August 2010 VA examination report indicates that the Veteran had functional loss due to pain and excess fatigability, but the recorded findings show that there was forward flexion of the thoracolumbar spine to 30 degrees.  There is no evidence that the service-connected low back disability causes additional limitation of motion or ankylosis.  

The VA examination reports dated in April 2008 and February 2006 indicate that the Veteran had painful motion and fatigue, but the pain and fatigue were considered with the range of motion testing.  The medical evidence shows that the Veteran still had motion of the lumbar spine although the range of motion was severely limited.  There is no evidence that the painful motion and functional loss due to excess fatigability caused ankylosis or functional limitation warranting a higher evaluation.  

The current 40 percent rating contemplates the functional loss due to pain and fatigability caused by the lumbar spine disability.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Higher ratings are not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The October 2010 VA examination report indicates that the Veteran reported no incapacitating episodes.  The August 2010 VA examination report indicates that he reported having 30 days of incapacitation due to the lumbar spine disability in the past 12 months.  This amounts to 4 weeks and 2 days, which is less than 6 weeks.  Significantly, the April 2008 and February 2006 VA examinations reports and the VA treatment records do not serve to document any incapacitating episodes.  

The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability for the entire appeal period, and the appeal is denied.

The Board notes that separate 10 percent evaluations have been assigned for radiculopathy of each lower extremity from February 19, 2008.  See the June 2008 rating decision.  

Under Diagnostic Code 8520, an 80 percent evaluation is assigned for complete paralysis of the sciatic nerve with foot dangle and drop, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent evaluation is assigned for incomplete paralysis of the sciatic nerve that is severe with marked muscular dystrophy, a 40 percent evaluation is assigned for incomplete paralysis that is moderately severe, a 20 percent evaluation is assigned for moderate incomplete paralysis, and a 10 percent evaluation is assigned for mild paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

The Board finds that a disability evaluation in excess of 10 percent is not warranted for the radiculopathy of either the left or right lower extremity.  The medical evidence does not show findings of more than mild incomplete paralysis. 

The medical evidence shows that the radiculopathy is manifested by decreased light touch in the lower extremities, specifically in the toes in both extremities and in the though in the right lower extremity.  See the October 2010 and August 2010 VA examinations reports.  

Neurological examinations were otherwise normal.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve...When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence of moderate, moderately-severe or severe incomplete paralysis.  There is no evidence of complete paralysis.  

Thus, the Board finds that a rating higher than 10 percent is not warranted for the radiculopathy of the left and right lower extremities under Diagnostic Code 8520.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 40 percent evaluation is warranted for the service-connected lumbar spine disability for the entire period of the appeal.  

The medical evidence shows that the lumbar spine disability has been essentially stable for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  

The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted.  The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.


4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) .

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  


Analysis

The Veteran asserts that he cannot hold a job as a result of his service-connected degenerative arthritis of the lumbosacral spine.   

The Veteran's service-connected disabilities consist of the degenerative arthritis of the lumbosacral spine rated at 40 percent, radiculopathy of the left lower extremity rated at 10 percent, and radiculopathy of the right lower extremity rated at 10 percent with a combined total rating of 50 percent from February 19, 2008.  Therefore, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU rating.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), this matter was referred to the Director of Compensation and Pension (Director) for consideration.  In a July 2011 opinion, the Director determined that the Veteran was not entitled to TDIU on an extraschedular basis.  

The Director indicated that the evidentiary record did not support the notion that the Veteran was unemployable under any circumstance.  The Director indicated that the argument of unemployability being due solely to the service-connected disabilities was unconvincing as there was no finding of overall unemployability.  

The Director found that the October 2011 VA medical opinion that provided a rationale as to whether the Veteran was employable to be more credible and probative than the remark in the VA medical opinion dated in August 2010.  The Director added that no quantitative analysis was shown to assess the impact on employability of the conditions that were not service connected.  

The Director found that the record did not show the Veteran to be unemployable exclusively due to his service-connected disabilities and that a TDIU rating on an extraschedular basis was not assignable.  

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of Compensation and Pension for review, appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) ("Together sections 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under section 511(a)."). 

In Anderson v. Shinseki, 22 Vet. App. 423 (2009), the Court stated that Section 7104, unlike the Court's jurisdictional statute, 38 U.S.C.A. § 7261(a)(4), contains no limitations on the Board's ability to review favorable findings.  

The Board is permitted to review the entirety of the proceedings and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate.  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).

In the present case, the Board concurs with the July 2011 opinion from the Director that an extraschedular rating is not assignable in this case.  

The Board finds that the medical evidence of record does not establish that the service-connected lumbar spine disability and radiculopathy of the lower extremities alone prevent the Veteran from securing and following substantially gainful employment consistent with work and educational background.  

In a September 2005 TDIU application, the Veteran indicated that he had 4 years of high school education and worked as an iron worker from 1994 to 1995 and doing odd jobs from March 1996 to February 2000.  He reported that, from 2000 to 2002, he worked as a mechanic, driver, telemarketer and delivery person and then stopped working due to his back disability.  

In TDIU applications dated in April 2008 and June 2008, the Veteran indicated that he stopped working due to his lower back and for arthritis in the hips, knees and ankles that would be considered to be nonservice-connected.  

The medical evidence shows that the service-connected lumbar spine disability and radiculopathy cause some impairment in the Veteran's ability to work at more physical form of labor, but they alone would not preclude the performance of all forms of substantially gainful employment.  

In an October 2010 VA examination report indicates that the examiner opined that the service-connected lumbar spine disability did impact the Veteran's ability to work in that he would not be able to perform vigorous strenuous lifting or carrying, but the examiner added that the Veteran should be able to perform most activities not requiring significant prolonged stooping or bending.  

The examiner also indicated that the Veteran had a nonservice-connected cardiovascular disability which caused fatigue and dyspnea with moderate physical activity.  The examiner opined that the Veteran could perform meaningful gainful employment that did not aggravate his service-connected disabilities.   

An August 2010 VA examination report indicates that the examiner noted that the Veteran's education and training was to perform jobs that required physical agility which was greatly compromised by the Veteran's decreased range of motion due to chronic arthritis and inflammation of the thoracolumbar spine.  The examiner opined that it was unlikely that the Veteran would maintain and obtain meaningful long-term employment given his condition and employment skills.  

The VA examiner opined that the service-connected lumbar spine disability impaired his ability to be employed by causing decreased mobility, problems with lifting and carrying, weakness or fatigue, and inability to lift more than 20-25 pounds and pain.  

However, the August 2010 VA medical opinion did not fully address whether the service-connected disabilities precluded all forms of substantially gainful employment consistent with educational background or work experience.  However, the examiner did not address employment whether he was able to perform sedentary employment.  There is evidence of record that the Veteran has employment skills for some types of sedentary employment.  

The SSA records indicate that the Veteran reported having work experience as a taxi driver, contract driver, clerk, car washer and iron worker.  Significantly, he reported working at a taxi company, as a manager and being in charge of scheduling.  

The Veteran reported working for the cab company from 1995 to 2006.  He also reported working as a clerk, using a cash register and doing shift reports.  The SSA Physical Residual Functional Capacity Assessment in this regard indicated that the Veteran was able to stand and sit for 6 hours in an 8 hour workday.  SSA concluded that the Veteran was able to perform light work.  See the July 2006 SSA application.  

In November 2006, the SSA found that the Veteran retained the ability to learn and perform simple unskilled work-like activities.  Subsequently, SSA found the Veteran was disabled in January 2008.  SSA records indicate that the Veteran was found to be disabled and unable to be employed due to spinal disc disorders and discogenic and degenerative disorders and chronic obstructive pulmonary insufficiency.  

The SSA's decision did not differentiate between the nonservice-connected cervical spine disability and the service-connected low back condition.  

There is medical evidence showing that the Veteran has disabling nonservice-connected disabilities.  For instance, VA pain clinic treatment records dated in July 2010 indicates that the Veteran reported that his pain level was a 7 out of 10.  He reported having pain in the back, hips, knees, shoulders and neck.  The Veteran was prescribed morphine and oxycodone.  

The pain clinic records indicated that the medications allowed the Veteran to perform his activities of daily living and the medications kept the pain tolerable.  The evidence from SSA does not establish that the service-connected disabilities alone preclude all forms of substantially gainful employment.  

While SSA evidence is pertinent to VA claims, SSA determinations are not controlling for VA compensation purposes.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

In light of the foregoing, the Board finds that the Veteran does not meet the requirements for the assignment a TDIU rating to include on an extraschedular basis  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an aneurysm and residuals of stroke claimed as the result of VA treatment is denied.   

An increased evaluation in excess of 40 percent for the service-connected degenerative arthritis of the lumbosacral spine is denied.  

A total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


